DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13-15, 27-32, 34 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathert et al. US 2019/0295908 A1 (hereinafter referred to as Rathert ) in view of Hua et al. WO 2017/171863 A1 (hereinafter referred to as Hua’63) with equivalent English translation provided by US2021/0193613A1 (hereinafter referred to as Hua).

Regarding claim 1, Rathert teaches a system comprising:
a controller (system includes a controller communicatively coupled to a metrology sub-system and a failure analysis sub-system, par. [0007]) communicatively coupled to a plurality of semiconductor die supplier subsystems (fig. 1a, manufacturing fingerprint sub-system 102, par. [0030]) and a plurality of semiconductor die packager subsystems (fig. 1a, fabrication sub-system 116, par. [0033]), wherein the controller includes one or more processors and memory (fig. 1a, processors 112, par. [0031]), wherein the memory (fig. 1a, memory 114, par. [0031]), is configured to store a set of program instructions, wherein the one or more processors are configured to execute program instructions (par. [0031]) causing the one or more processors to: receive semiconductor die data about a plurality of semiconductor dies (fig. 1a, semiconductor dies 106, par. [0030]) from the plurality of semiconductor die supplier subsystems (par. [0062]), wherein the semiconductor die data includes an inline part average testing (I-PAT) score (par. [0072]-[0073]) for each of the plurality of semiconductor dies (fig. 1a, semiconductor dies 106, par. [0072]), wherein the I-PAT score represents a weighted defectivity (par. [0080], [0121]) of the corresponding semiconductor die; sorting based on a comparison of the I-PAT score of each of the plurality of semiconductor dies to a plurality of I-PAT score thresholds (par. [0072]-[0076]), (fig. 2, stp. 210, par. [0102], [0119]) and transmit semiconductor die reliability data about the sorted  plurality of semiconductor dies (a local interface (e.g., a computing device on a local wired or wireless network; provide queries (e.g., to identify at-risk dies 110 having manufacturing fingerprints 104 similar to that of a failed die 108) and view the associated results, par. [0074]) to the plurality of semiconductor die packager subsystems
Rathert does not teach sort the plurality of semiconductor dies with a Known Good Die (KGD) subsystem.
Hua teaches sort the plurality of semiconductor dies (fig. 1, plurality of dies (e.g., dies 102, 103a, 103b), par. [0023]) with a Known Good Die (KGD) subsystem (par. [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provides a method for sorting wafer that includes multiple IC dies to identify first known good dies of the IC dies, as taught in Hua in modifying the apparatus of Rathert. The motivation would be to determine whether individual first IC dies are to be used or discarded in the final product.

Regarding claim 13, Rathert and Hua teaches the system of Claim 1, Rathert further teaches wherein at least some of the plurality of semiconductor die supplier subsystems (fig. 1a, manufacturing fingerprint sub-system 102, par. [0030]) uses one or more non-standardized data formats (par. [0065]), wherein the controller uses a standardized data format, wherein the one or more processors (fig. 1a, processors 112, par. [0031]) are further configured to execute program instructions causing the one or more processors to: convert the semiconductor die data (data objects, or portions thereof, associated with the semiconductor dies, par. [0107]) from the one or more non- standardized data formats to the standardized data format following receipt (par. [0107]-[0108]).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathert in view of Hua by to convert the semiconductor die data from the one or more non-standardized data formats to the standardized data format prior to receipt by the controller as a matter of simple design-choice, since applying a standardized data format for data analysis and/or data mining models was well-known in the art of semiconductor devices manufacturing for providing targeted recalls of semiconductor devices, it would have been a matter of applying a known technique in order to mitigate the cost and disruption.
Regarding claim 14, Rathert and Hua teaches the system of Claim 1, Rathert further teaches wherein at least some of the plurality of semiconductor die packager subsystems (fig. 1a, fabrication sub-system 116, par. [0033]) uses one or more non-standardized data formats, wherein the controller uses a standardized data format, wherein the one or more processors (fig. 1a, processors 112, par. [0031]) are further configured to execute program instructions causing the one or more processors to: convert (data objects, or portions thereof, associated with the semiconductor dies, par. [0107]) the semiconductor die reliability data (a local interface (e.g., a computing device on a local wired or wireless network; provide queries (e.g., to identify at-risk dies 110 having manufacturing fingerprints 104 similar to that of a failed die 108) and view the associated results, par. [0074]) from the standardized data format to the one or more non-standardized data formats (par. [0065]) prior to transmission to the at least some of the plurality of semiconductor die packager subsystems.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathert in view of Hua by to converting the semiconductor die reliability data from the standardized data format to the one or more non-standardized data formats prior to transmission as a matter of simple design-choice, since applying one or more non-standardized data formats for data analysis and/or data mining models was well-known in the art of semiconductor devices manufacturing for providing targeted recalls of semiconductor devices, it would have been a matter of applying a known technique in order to mitigate the cost and disruption.

Regarding claim 15, Rathert teaches method comprising: receiving, via a controller system includes a controller communicatively coupled to a metrology sub-system and a failure analysis sub-system, par. [0007]), semiconductor die data about a plurality of semiconductor dies (fig. 1a, semiconductor dies 106, par. [0030]) from a plurality of semiconductor die supplier subsystems (fig. 1a, manufacturing fingerprint sub-system 102, par. [0030]), wherein the semiconductor die data includes an inline testing (I-PAT) score (par. [0072]-[0073]) for each of the plurality of semiconductor dies, wherein the I-PAT score represents a weighted defectivity (par. [0080], [0121]) of the corresponding semiconductor die sorting based on a comparison of the I-PAT score of each of the plurality of semiconductor dies to a plurality of I-PAT score thresholds (par. [0072]-[0076]), (fig. 2, stp. 210, par. [0102], [0119]) and transmitting, semiconductor die reliability data about the sorted plurality of semiconductor dies (a local interface (e.g., a computing device on a local wired or wireless network; provide queries (e.g., to identify at-risk dies 110 having manufacturing fingerprints 104 similar to that of a failed die 108) and view the associated results, par. [0074]) to a plurality of semiconductor die packager subsystems.  
Rathert does not teach sorting, the plurality of semiconductor dies with a Known Good Die (KGD) subsystem.
Hua teaches sorting, via the controller, the plurality of semiconductor dies (fig. 1, plurality of dies (e.g., dies 102, 103a, 103b), par. [0023]) with a Known Good Die (KGD) subsystem (par. [0041]).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 27, Rathert and Hua teaches the method of Claim 15, Rathert teaches wherein at least some of the plurality of semiconductor die supplier subsystems (fig. 1a, manufacturing fingerprint sub-system 102, par. [0030]) uses one or more non-standardized data formats, wherein the controller uses a standardized data format (par. [0065]).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathert in view of Hua by to convert the semiconductor die data from the one or more non-standardized data formats to the standardized data format prior to receipt by the controller as a matter of simple design-choice, since applying a standardized data format for data analysis and/or data mining models was well-known in the art of semiconductor devices manufacturing for providing targeted recalls of semiconductor devices, it would have been a matter of applying a known technique in order to mitigate the cost and disruption.
Regarding claim 28, Rathert and Hua teaches the method of Claim 27, Rathert teaches further comprising converting, via the controller (clm. 1), the semiconductor die data (data objects, or portions thereof, associated with the semiconductor dies, par. [0107]) from the one or more non-standardized data formats to the standardized data format following receipt (par. [0065]).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathert in view of Hua by to convert the semiconductor die data from the one or more non-standardized data formats to the standardized data format prior to receipt by the controller as a matter of simple design-choice, since applying a standardized data format for data analysis and/or data mining models was well-known in the art of semiconductor devices manufacturing for providing targeted recalls of semiconductor devices, it would have been a matter of applying a known technique in order to mitigate the cost and disruption.
Regarding claim 29, Rathert and Hua teaches the method of Claim 27, Rathert teaches wherein the at least some of the plurality of semiconductor die supplier subsystems  (fig. 1a, manufacturing fingerprint sub-system 102, par. [0030]) are configured to convert the semiconductor die data from the one or more non-standardized data formats to the standardized data (data objects, or portions thereof, associated with the semiconductor dies, par. [0107]) (par. [0065]) format prior to receipt by the controller (clm. 1).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathert in view of Hua by to convert the semiconductor die data from the one or more non-standardized data formats to the standardized data format prior to receipt by the controller as a matter of simple design-choice, since applying a standardized data format for data analysis and/or data mining models was well-known in the art of semiconductor devices manufacturing for providing targeted recalls of semiconductor devices, it would have been a matter of applying a known technique in order to mitigate the cost and disruption.
Regarding claim 30, Rathert and Hua teaches the method of Claim 30, Rathert teaches wherein at least some of the plurality of semiconductor die packager subsystems (fig. 1a, fabrication sub-system 116, par. [0033]) uses one or more non-standardized data formats (par. [0065]), wherein the controller (clm. 1) uses a standardized data format (par. [0065]).  

Regarding claim 31, Rathert and Hua teaches the method of Claim 30, Rathert teaches further comprising converting, via the controller (clm. 1), the semiconductor die reliability data (a local interface (e.g., a computing device on a local wired or wireless network; provide queries (e.g., to identify at-risk dies 110 having manufacturing fingerprints 104 similar to that of a failed die 108) and view the associated results, par. [0074]) from the standardized data format to the one or more non-standardized data formats (data objects, or portions thereof, associated with the semiconductor dies, par. [0065], [0107]) prior to transmission (par. [0074]) to the at least some of the plurality of semiconductor die packager subsystems (fig. 1a, fabrication sub-system 116, par. [0033]).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathert in view of Hua by to converting the semiconductor die reliability data from the standardized data format to the one or more non-standardized data formats prior to transmission as a matter of simple design-choice, since applying one or more non-standardized data formats for data analysis and/or data mining models was well-known in the art of semiconductor devices manufacturing for providing targeted recalls of semiconductor devices, it would have been a matter of applying a known technique in order to mitigate the cost and disruption.
Regarding claim 32, Rathert and Hua teaches the method of Claim 30, Rathert further teaches wherein the at least some of the plurality of semiconductor die packager subsystems (fig. 1a, fabrication sub-system 116, par. [0033]) are configured to convert the semiconductor die reliability data (a local interface (e.g., a computing device on a local wired or wireless network; provide queries (e.g., to identify at-risk dies 110 having manufacturing fingerprints 104 similar to that of a failed die 108) and view the associated results, par. [0074]) from the standardized data format to the one or more non-standardized data formats (data objects, or portions thereof, associated with the semiconductor dies, par. [0107]) following transmission by the controller (clm. 1).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathert in view of Hua by to converting the semiconductor die reliability data from the standardized data format to the one or more non-standardized data formats prior to transmission as a matter of simple design-choice, since applying one or more non-standardized data formats for data analysis and/or data mining models was well-known in the art of semiconductor devices manufacturing for providing targeted recalls of semiconductor devices, it would have been a matter of applying a known technique in order to mitigate the cost and disruption.

Regarding claim 34, Rathert teaches a system comprising: a plurality of semiconductor die supplier subsystems; a plurality of semiconductor die packager subsystems (fig. 1a, fabrication sub-system 116, par. [0033]); and a controller (system includes a controller communicatively coupled to a metrology sub-system and a failure analysis sub-system, par. [0007]) communicatively coupled to the plurality of semiconductor die supplier subsystems (fig. 1a, manufacturing fingerprint sub-system 102, par. [0030])  and the plurality of semiconductor die packager subsystems, wherein the controller includes one or more processors and memory (fig. 1a, processors 112, par. [0031]), wherein the memory (fig. 1a, memory 114, par. [0031]), is configured to store a set of program instructions (par. [0031]), wherein the one or more processors are to execute program instructions causing the one or more processors to: receive semiconductor die data about a plurality of semiconductor dies (fig. 1a, semiconductor dies 106, par. [0030]) from the plurality of semiconductor die supplier subsystems, wherein the semiconductor die data includes an inline part average testing (I-PAT) score (par. [0072]-[0073]) for each of the plurality of semiconductor dies, wherein the I-PAT score represents a weighted defectivity (par. [0080], [0121]) of the corresponding semiconductor die; based on a comparison of the I-PAT score of each of the plurality of semiconductor dies to a plurality of I-PAT score thresholds (par. [0072]-[0076]), (fig. 2, stp. 210, par. [0102], [0119]) and transmit semiconductor die reliability data about the sorted plurality of semiconductor dies (a local interface (e.g., a computing device on a local wired or wireless network; provide queries (e.g., to identify at-risk dies 110 having manufacturing fingerprints 104 similar to that of a failed die 108) and view the associated results, par. [0074]) to the plurality of semiconductor die packager subsystems.  

Rathert does not teach sort the plurality of semiconductor dies with a Known Good Die (KGD) subsystem. 
Hua teaches sort the plurality of semiconductor dies (fig. 1, plurality of dies (e.g., dies 102, 103a, 103b), par. [0023]) with a Known Good Die (KGD) subsystem (par. [0041]).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 36, Rathert and Hua teaches the system of Claim 34, Rathert further teaches wherein at least some of the plurality of semiconductor die supplier subsystems (fig. 1a, manufacturing fingerprint sub-system 102, par. [0030]) uses one or more non-standardized data formats (par. [0065]), wherein the controller uses a standardized data format wherein the at least some of the plurality of semiconductor die supplier subsystems are configured to convert the semiconductor die data (data objects, or portions thereof, associated with the semiconductor dies, par. [0107]) from the one or more non-standardized data formats to the standardized data format prior to receipt by the controller (par. [0107]-[0108]).  

Regarding claim 37, Rathert and Hua teaches the system of Claim 34, Rathert further teaches, wherein at least some of the plurality of semiconductor die packager subsystems (fig. 1a, fabrication sub-system 116, par. [0033]) uses one or more non-standardized data formats (par. [0063]), wherein the controller (clm. 1) uses a standardized data format (par. [0065]) wherein the at least some of the plurality of semiconductor die packager subsystems are configured to convert the semiconductor die reliability data (a local interface (e.g., a computing device on a local wired or wireless network; provide queries (e.g., to identify at-risk dies 110 having manufacturing fingerprints 104 similar to that of a failed die 108) and view the associated results, par. [0074]) from the standardized data format to the one or more non-standardized data formats (data objects, or portions thereof, associated with the semiconductor dies, par. [0107]) following transmission by the controller. 
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathert in view of Hua by to converting the semiconductor die reliability data from the standardized data format to the one or more non-standardized data formats prior to transmission as a matter of simple design-choice, since applying one or more non-standardized data formats for data analysis and/or data mining models was well-known in the art of semiconductor devices manufacturing for providing targeted recalls of semiconductor devices, it would have been a matter of applying a known technique in order to mitigate the cost and disruption.

Claim(s) 33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathert in view of Hua as applied to claim 15/34 above, and further in view of Ganesh et al. EP 3407217 A1 (hereinafter referred to as Ganesh).

Regarding claim 33, Rathert and Hua teaches the method of Claim 15, Rathert and Hua do not teach wherein the plurality of semiconductor die packager subsystems are configured to transmit data in a feed forward or feedback loop. 
Ganesh teaches wherein the plurality of semiconductor die packager subsystems are configured to transmit data in a feed forward or feedback loop to the plurality of semiconductor die supplier subsystems ( “… encapsulated and transmitted in a feedback loop formed between the data acquisition unit 102 and the data analytics and feedback unit 108 …”, [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide data adaptation rules encapsulated in a feedback loop for transmitting to the data acquisition unit, as taught in Ganesh in modifying the system of Rathert and Hua . The motivation would be to provide appropriate enterprise data metrics that effectively influences enterprise strategy, products, services.

Regarding claim 38, Rathert and Hua teaches the system of Claim 34, Rathert and Hua do not teach wherein the plurality of semiconductor die packager subsystems are configured to transmit data in a feed forward or feedback loop.
Ganesh teaches wherein the plurality of semiconductor die packager subsystems are configured to transmit data in a feed forward or feedback loop to the plurality of semiconductor die supplier subsystems ( “… encapsulated and transmitted in a feedback loop formed between the data acquisition unit 102 and the data analytics and feedback unit 108 …”, [0022]).
The references are combined for the same reason already applied in the rejection of claim 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858